Case 4:21-cv-00279 Document 1-11 Filed on 01/28/21 in TXSD Page 1 of 5




                    EXHIBIT K
1/3/2021          Case 4:21-cv-00279 Document    1-11WHOIS,
                                      UnocalGlobal.com Filed  on& 01/28/21
                                                            DNS,  Domain Info - in TXSD Page 2 of 5
                                                                                 DomainTools




   Home > Whois Lookup > UnocalGlobal.com



   Whois Record for UnocalGlobal.com
    Domain Profile

    Proximity Score            12                                                                         

    Email                      abuse@godaddy.com is associated with ~70,979,275 domains                   

    Registrar                  GoDaddy.com, LLC
                               IANA ID: 146
                               URL: http:/
                                        /www.godaddy.com
                               Whois Server: whois.godaddy.com


                               (p)

    Registrar Status           clientDeleteProhibited, clientRenewProhibited, clientTransferProhibited,
                               clientUpdateProhibited

    Dates                      96 days old                                                                
                               Created on 2020-09-29
                               Expires on 2022-09-29
                               Updated on 2020-09-29

    Name Servers               NS.LIQUIDWEB.COM (has 111,651 domains)                                     
                               NS1.LIQUIDWEB.COM (has 111,651 domains)

    IP Address                 166.62.28.79 - 1,088 other sites hosted on this server                     

    IP Location                      - Arizona - Scottsdale - Godaddy.com Llc

    ASN                              AS26496 AS-26496-GO-DADDY-COM-LLC, US (registered Oct 01, 2002)

    Domain Status              Registered And Active Website

    Whois History              2 records have been archived since 2020-09-30                              

    IP History                 3 changes on 3 unique IP addresses over 1 years                            

    Registrar History          1 registrar                                                                

    Hosting History            1 change on 2 unique name servers over 1 year                              

    Website

    Website Title                    500 SSL negotiation failed:                                          

    Response Code              500

   Whois Record ( last updated on 20210103 )

https://whois.domaintools.com/unocalglobal.com                                                                1/4
1/3/2021          Case 4:21-cv-00279 Document    1-11WHOIS,
                                      UnocalGlobal.com Filed  on& 01/28/21
                                                            DNS,  Domain Info - in TXSD Page 3 of 5
                                                                                 DomainTools

     Domain Name: unocalglobal.com
     Registry Domain ID: 2562946631_DOMAIN_COM-VRSN
     Registrar WHOIS Server: whois.godaddy.com
     Registrar URL: http://www.godaddy.com
     Updated Date: 2020-09-30T06:26:11Z
     Creation Date: 2020-09-30T06:26:11Z
     Registrar Registration Expiration Date: 2022-09-30T06:26:11Z
     Registrar: GoDaddy.com, LLC
     Registrar IANA ID: 146
     Registrar Abuse Contact Email:
     Registrar Abuse Contact Phone: +1.4806242505
     Domain Status: clientTransferProhibited http://www.icann.org/epp#clientTransferProhibit
     ed
     Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
     Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
     Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
     Registrant Organization: ABACUS DESK IT SOLUTIONS PVT LTD
     Registrant State/Province: Haryana
     Registrant Country: IN
     Registrant Email: Select Contact Domain Holder link at
     https://www.godaddy.com/whois/results.aspx?domain=unocalglobal.com
     Admin Email: Select Contact Domain Holder link at
     https://www.godaddy.com/whois/results.aspx?domain=unocalglobal.com
     Tech Email: Select Contact Domain Holder link at
     https://www.godaddy.com/whois/results.aspx?domain=unocalglobal.com
     Name Server: NS.LIQUIDWEB.COM
     Name Server: NS1.LIQUIDWEB.COM
     DNSSEC: unsigned
     URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
     >>> Last update of WHOIS database: 2021-01-03T18:00:00Z <<<

     For more information on Whois status codes, please visit
     https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en

     TERMS OF USE: The data contained in this registrar's Whois database, while believed by
     the
     registrar to be reliable, is provided "as is" with no guarantee or warranties regarding
      its
     accuracy. This information is provided for the sole purpose of assisting you in obtaini
     ng
     information about domain name registration records. Any use of this data for any other
     purpose

     is expressly forbidden without the prior written permission of this registrar. By submi
     tting
     an inquiry, you agree to these terms and limitations of warranty. In particular, you ag
     ree not

     to use this data to allow, enable, or otherwise support the dissemination or collection
      of
     this
     data, in part or in its entirety, for any purpose, such as transmission by e-
     mail, telephone,
     postal mail, facsimile or other means of mass unsolicited, commercial advertising or
     solicitations
     of any kind, including spam. You further agree not to use this data to enable high volu
     me,
     automated
     or robotic electronic processes designed to collect or compile this data for any purpos
     e,
     including
     mining this data for your own personal or commercial purposes. Failure to comply with t
     hese
     terms
https://whois.domaintools.com/unocalglobal.com                                                        2/4
1/3/2021          Case 4:21-cv-00279 Document    1-11WHOIS,
                                      UnocalGlobal.com Filed  on& 01/28/21
                                                            DNS,  Domain Info - in TXSD Page 4 of 5
                                                                                 DomainTools

     may result in termination of access to the Whois database. These terms may be subject t
     o
     modification
     at any time without notice.




   Tools

                                                          Whois History

                                                         Hosting History

    Monitor Domain Properties                                                                           

    Reverse Whois Lookup                                                                                

    Reverse IP Address Lookup                                                                           

    Network Tools                                                                                       

                                                        Buy This Domain 

                                                          Visit Website



                                                  Preview the Full Domain Report

                                                  Queue Screenshot for Addition

   Available TLDs


     General TLDs          Country TLDs

    The following domains are available through our preferred partners. Select domains below for more
    information. (3rd party site)
       Taken domain.
       Available domain.
       Deleted previously owned domain.

     UnocalGlobal.com                                                                              View Whois

      UnocalGlobal.net                                                                            Buy Domain

      UnocalGlobal.org                                                                            Buy Domain

     UnocalGlobal.info                                                                            Buy Domain

      UnocalGlobal.biz                                                                            Buy Domain

      UnocalGlobal.us                                                                             Buy Domain




https://whois.domaintools.com/unocalglobal.com                                                                  3/4
1/3/2021          Case 4:21-cv-00279 Document    1-11WHOIS,
                                      UnocalGlobal.com Filed  on& 01/28/21
                                                            DNS,  Domain Info - in TXSD Page 5 of 5
                                                                                 DomainTools



                                                                          
       Sitemap     Blog     Terms     Privacy    Contact   California Privacy Notice   Do Not Sell My Personal Information
                                                           © 2021 DomainTools




https://whois.domaintools.com/unocalglobal.com                                                                               4/4
